DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either singularly or in combination, teaches or fairly suggests “an LED configured to emit light along a red-green locus, the light from the LED configured to emit light along the red-green locus selected to enhance efficiency at a white point from each pixel to compensate for reduced light emission form the red LED dependent on a size of the red LED.” The closest prior art is as follows:
Pynn et al. (US Patent No. 10,923,630) teaches a micro LED device that includes individually controlled micro LEDs.
Buckley et al. (US Patent teaches) teaches a micro LED device including micro lenses.
Danesh et al. (US Pub. No. 2018/0114878) teaches an indium gallium nitride red light emitting diode.
Chen et al. (US Pub. No. 2018/0090058) teaches micro display panels includes micro-LEDs with lenses.
Louwsma et al. (US Pub. No. 2008/0308819) teaches an LED array wherein the area size of the red color LED element can be chosen larger than the area size of the green and/or blue element to compensate for the difference in intensity of the respective sub-pixels.
However, none of the prior art explicitly teaches the quoted limitations above. The distinct limitations are included in independent claims 1, 10, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622